Citation Nr: 0940922	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include due to exposure to Agent Orange.

2.  Entitlement to service connection for prostate cancer, to 
include due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to June 
1966, and from July 1971 to April 1987. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In June 2007, the Board remanded the claims for further 
development.


FINDINGS OF FACT

1.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of bladder cancer and 
service, to include exposure to Agent Orange.

2.  There is no competent or credible evidence of a nexus 
between the post-service diagnosis of prostate cancer and 
service, to include exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(e) (2009).

2.  Prostate cancer was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2005 and June 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA provided notice of how disability 
evaluations and effective dates are assigned in June 2007.  
The claim was readjudicated in a supplemental statement of 
the case issued in August 2009.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.

Pursuant to the Board's remand, VA asked the Veteran to 
authorize the release of records from the Dartmouth-Hitchcock 
Medical Center in Lebanon, New Hampshire, and from Dr. 
Killeen.  The Veteran did not authorize the release of 
records from that facility or that doctor.  He merely 
submitted a copy of the Dartmouth-Hitchcock operative report 
dated April 8, 2005.  He also did not submit an assessment 
from Dr. Killeen dated March 18, 2005, or any other records 
from Dr. Killeen or the Dartmouth-Hitchcock Medical Center.

Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes prostate 
cancer.  38 C.F.R. § 3.309(e).  An Agent Orange presumptive 
cancer that develops as a result of a metastasizing non-
presumptive cancer may not be service-connected under 38 
U.S.C.A. § 1116(a).  See 38 U.S.C.A § 1113(a) (West 2002); 
Darby v. Brown, 10 Vet. App. 243 (1997) (the presumption of 
service connection for lung cancer was rebutted by medical 
evidence showing that the stomach was the primary site); see 
also VAOPGCPREC 18-97 (presumptive service connection may not 
be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure); 62 Fed. Reg. 
37,954( May 2, 1997).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any disability other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).  Taking account of the available 
evidence and the National Academy of Sciences analysis, the 
Secretary has found that the credible evidence against an 
association between herbicide exposure and urinary bladder 
cancer outweighs the credible evidence for such an 
association, and has determined that a positive association 
does not exist.  Id. at 32,399.

Notably, even if the statutory presumptions are inapplicable, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran's service records confirm that he served in the 
Republic of Vietnam.  Hence, the Board presumes that the 
Veteran was exposed to Agent Orange in service.  

A.  Bladder Cancer

The Board will address the claim of service connection for 
bladder cancer first.  The Board has reviewed all service 
treatment records and all VA treatment records, as well as 
private medical records from the Dartmouth-Hitchcock Medical 
Center.  These records do not include any opinion linking 
bladder cancer to service, to include exposure to Agent 
Orange.  In fact, there is competent evidence that the 
bladder cancer is not related to active service, to include 
exposure to Agent Orange.  Specifically, a June 2009 VA 
examiner noted that transitional cell carcinomas of the 
bladder have not been associated with Agent Orange exposure.  
The June 2009 VA examiner opined that it was not likely that 
the Veteran's bladder cancer is related to his military 
experience.  These records also do not reveal any competent 
evidence of bladder cancer within a year of the Veteran's 
separation from active duty for either period of service.  

Currently, the only evidence of record supporting the claim 
that bladder cancer is due to service are the statements and 
testimony of the Veteran, the assertions of his 
representative at the May 2006 hearing, and the testimony of 
the Veteran's spouse.  The Veteran, his spouse, and his 
representative are not shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, their lay opinions do not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Veteran testified that a March 18, 2005 letter from Dr. 
Killeen shows that the Veteran's cancer originated in the 
prostate and metastasized to the bladder.  A lay person's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Moreover, as discussed below with regard to the 
claim of service connection for prostate cancer, the 
competent evidence shows that the Veteran's cancer originated 
in the bladder, and not vice versa.

There is competent evidence of bladder cancer, however, 
without competent evidence linking the bladder cancer to 
service, to include exposure to Agent Orange, the benefit 
sought on appeal cannot be granted.  Therefore, neither 
direct nor presumptive service connection is warranted for 
bladder cancer.  The claim is denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim for service 
connection for bladder cancer.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

B.  Prostate cancer

Turning to the claim of entitlement to service connection for 
prostate cancer, the Board has reviewed all service treatment 
records and all VA treatment records, as well as private 
medical records from the Dartmouth-Hitchcock Medical Center.  
These records do not include any opinion indicating that the 
Veteran's prostate cancer originated in that organ or that 
the prostate cancer is otherwise related to active service.  
In fact, there is competent evidence that the prostate cancer 
is the result of a metastasizing bladder cancer.  The June 
2009 VA examiner noted that there is no evidence of a primary 
adenocarcinoma or glandular cancer of the prostate.  The 
examiner further found that the Veteran had an invasion of 
the lining of the prostate urethra with transitional cell 
carcinoma, which is distinctly different from a primary 
adenocarcinoma of the prostate gland.  The examiner indicated 
that transitional cell carcinomas of the urethral lining have 
not been associated with Agent Orange exposure.  The June 
2009 VA examiner opined that it was not likely that the 
Veteran's prostatic urethral cancer is related to his 
military experience.  Similarly, a May 2005 VA treatment 
record shows that a VA doctor opined that the Veteran's 
cancer originated in the bladder and extended into the 
prostate.  These records also do not reveal any competent 
evidence of prostate cancer within a year of the Veteran's 
separation from active duty for either period of service.

Currently, the only evidence of record supporting the 
Veteran's claim that his prostate cancer originated in that 
organ or is otherwise due to service are his statements and 
testimony, the assertions of his representative at the May 
2006 hearing, and the testimony of the Veteran's spouse.  
There is no evidence that the Veteran, his spouse, or his 
representative is qualified to offer such medical opinion.  
Their statements and assertions as to medical causation 
therefore do not constitute competent medical evidence of a 
nexus to service.  Espiritu, 2 Vet. App. at 494-95.  As to 
the Veteran's testimony about the March 18, 2005 letter from 
Dr. Killeen, this testimony is a lay account of a physician's 
statement and, thus, does not constitute competent medical 
evidence of a nexus to service.  Robinette, 8 Vet. App. at 
77.  

There is competent evidence of prostate cancer.  Notably, 
without competent evidence linking the prostate cancer to 
service, to include competent evidence showing that the 
prostate cancer originating in that organ as opposed to 
metastasizing from another organ, the benefit sought on 
appeal cannot be granted.  Therefore, neither direct nor 
presumptive service connection is warranted for prostate 
cancer.  In light of the evidence preponderating against the 
claim, the benefit of the doubt doctrine is not applicable 
and service connection cannot be granted.  See Gilbert, 1 
Vet. App. at 55; 38 U.S.C.A. § 5107.  Accordingly, the claim 
is denied.


ORDER

Entitlement to service connection for bladder cancer is 
denied.

Entitlement to service connection for prostate cancer is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


